B. E. SAEEOLD, J.
The sheriff having levied an execution on some cotton and sold it, brought the proceeds into court, and moved the court to direct him how to dispose of it. He stated in his motion, that the cotton was the property of the defendant in the execution, but that certain persons, not parties to the record, claimed it under a contract and lien for laborers’ wages. The plaintiff in execution, and the claimants, appeared in court, the former to resist the motion, on the ground of want of jurisdiction of the court, and the latter to ask the appropriation of the money to their demands. The proof showed that the demands of the complainants were open accounts for work and labor done on a plantation of the defendant, under a verbal agreement by which they were to be paid out of the crop. The contract with each laborer was separate and distinct from the others. No writ of inquiry was executed to determine the precise amount which each claimant was entitled to receive. No judgment was rendered against the defendant in favor of the laborers, and no bond was taken for the trial of right of property. The court adjudged that the sheriff should first discharge the said liens, and then apply the balance in satisfaction of the judgment.
No provision of chapter 2, title 2, part 3 of the Eevised Code for the trial of right of property is applicable to this case. Statutory law is the only authority for a summary adjudication of the rights of third persons to property levied on under execution. The remedy of the laborers, if they had any, was by bill in chancery. The defendant was entitled to have his day in court to defend against the claims of the laborers.
The judgment is reversed, and the case is remanded, that the court may dispose of the motion of the sheriff, in conformity with this decision!